 1
                                                    July 5, 2021
 2
                                                        VPC
 3
 4                                                    JS-6
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11                            Western Division
12
13   SECURITIES AND EXCHANGE            Case No. 8:20-cv-00793-SB-DFM
14   COMMISSION,
15             Plaintiff,               JUDGMENT AS TO DEFENDANT
                                        JEREMY MCALPINE
16       vs.
17   DROPIL INC., JEREMY MCALPINE,
18   ZACHARY MATAR, AND PATRICK
     O’HARA
19
               Defendants.
20
21
22
23
24
25
26
27
28

                                       1
 1         The Securities and Exchange Commission having filed a Complaint and
 2   Defendant Jeremy McAlpine having entered a general appearance; consented to the
 3   Court’s jurisdiction over Defendant and the subject matter of this action; consented to
 4   entry of this Judgment; waived findings of fact and conclusions of law; and waived
 5   any right to appeal from this Judgment:
 6                                                I.
 7         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
 8   permanently restrained and enjoined from violating, directly or indirectly, Section
 9   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. §
10   78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using
11   any means or instrumentality of interstate commerce, or of the mails, or of any
12   facility of any national securities exchange, in connection with the purchase or sale of
13   any security:
14                   (a)   to employ any device, scheme, or artifice to defraud;
15                   (b)   to make any untrue statement of a material fact or to omit to state
16   a material fact necessary in order to make the statements made, in the light of the
17   circumstances under which they were made, not misleading; or
18                   (c)   to engage in any act, practice, or course of business which
19   operates or would operate as a fraud or deceit upon any person.
20         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
21   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
22   binds the following who receive actual notice of this Judgment by personal service or
23   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
24   (b) other persons in active concert or participation with Defendant or with anyone
25   described in (a).
26                                                II.
27         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
28   Defendant is permanently restrained and enjoined from violating Section 17(a) of the

                                                        2
 1   Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale
 2   of any security by the use of any means or instruments of transportation or
 3   communication in interstate commerce or by use of the mails, directly or indirectly:
 4                (a)    to employ any device, scheme, or artifice to defraud;
 5                (b)    to obtain money or property by means of any untrue statement of a
 6   material fact or any omission of a material fact necessary in order to make the
 7   statements made, in light of the circumstances under which they were made, not
 8   misleading; or
 9                (c)    to engage in any transaction, practice, or course of business which
10   operates or would operate as a fraud or deceit upon the purchaser.
11         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
12   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
13   binds the following who receive actual notice of this Judgment by personal service or
14   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
15   (b) other persons in active concert or participation with Defendant or with anyone
16   described in (a).
17                                              III.
18         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
19   Defendant is permanently restrained and enjoined from violating Section 5 of the
20   Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any
21   applicable exemption:
22                (a)    Unless a registration statement is in effect as to a security, making
23   use of any means or instruments of transportation or communication in interstate
24   commerce or of the mails to sell such security through the use or medium of any
25   prospectus or otherwise;
26                (b)    Unless a registration statement is in effect as to a security,
27   carrying or causing to be carried through the mails or in interstate commerce, by any
28   means or instruments of transportation, any such security for the purpose of sale or

                                                       3
 1   for delivery after sale; or
 2                (c)    Making use of any means or instruments of transportation or
 3   communication in interstate commerce or of the mails to offer to sell or offer to buy
 4   through the use or medium of any prospectus or otherwise any security, unless a
 5   registration statement has been filed with the Commission as to such security, or
 6   while the registration statement is the subject of a refusal order or stop order or (prior
 7   to the effective date of the registration statement) any public proceeding or
 8   examination under Section 8 of the Securities Act [15 U.S.C. § 77h].
 9         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
10   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
11   binds the following who receive actual notice of this Judgment by personal service or
12   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
13   (b) other persons in active concert or participation with Defendant or with anyone
14   described in (a).
15                                               IV.
16         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant to
17   Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant is
18   permanently restrained and enjoined from directly or indirectly participating in the
19   offer, purchase, or sale of digital securities.
20         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
21   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
22   binds the following who receive actual notice of this Judgment by personal service or
23   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
24   (b) other persons in active concert or participation with Defendant or with anyone
25   described in (a).
26                                                V.
27         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
28   Defendant shall pay disgorgement of ill-gotten gains and prejudgment interest

                                                       4
 1   thereon; that the amounts of the disgorgement and civil penalty shall be determined
 2   by the Court upon motion of the Commission; and that prejudgment interest shall be
 3   calculated from January 31, 2018, based on the rate of interest used by the Internal
 4   Revenue Service for the underpayment of federal income tax as set forth in 26 U.S.C.
 5   § 6621(a)(2). Upon motion of the Commission, the Court shall determine whether a
 6   civil penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and
 7   Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] is appropriate and, if
 8   so, the amount of the penalty. In connection with the Commission’s motion for
 9   disgorgement and/or civil penalties, and at any hearing held on such a motion: (a)
10   Defendant will be precluded from arguing that he did not violate the federal securities
11   laws as alleged in the Complaint; (b) Defendant may not challenge the validity of the
12   Consent or this Judgment; (c) solely for the purposes of such motion, the allegations
13   of the Complaint shall be accepted as and deemed true by the Court; and (d) the Court
14   may determine the issues raised in the motion on the basis of affidavits, declarations,
15   excerpts of sworn deposition or investigative testimony, and documentary evidence,
16   without regard to the standards for summary judgment contained in Rule 56(c) of the
17   Federal Rules of Civil Procedure. In connection with the Commission’s motion for
18   disgorgement and/or civil penalties, the parties may take discovery, including
19   discovery from appropriate non-parties.
20                                             VI.
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
22   Consent is incorporated herein with the same force and effect as if fully set forth
23   herein, and that Defendant shall comply with all of the undertakings and agreements
24   set forth therein.
25                                             VII.
26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for
27   purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
28   11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,

                                                      5
 1   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
 2   amounts due by Defendant under this Judgment or any other judgment, order, consent
 3   order, decree or settlement agreement entered in connection with this proceeding, is a
 4   debt for the violation by Defendant of the federal securities laws or any regulation or
 5   order issued under such laws, as set forth in Section 523(a)(19) of the Bankruptcy
 6   Code, 11 U.S.C. §523(a)(19).
 7                                             VIII.
 8         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
 9   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
10   Judgment.
11                                              IX.
12         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
13   Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
14   without further notice.
15     Dated: July 5, 2021
16
17
18                                                     HON. STANLEY BLUMENFELD, JR.
                                                       UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                      6
